REASONS FOR ALLOWANCE
Note:   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This notice of allowance is in response to communications filed February 24, 2022.

Response to Amendments
1.         Examiner acknowledges the properly filed claim amendments filed March 10, 2022: (i) amending the dependency of claims 6, 8 and 10, and (ii) canceling claims 3, 4, 5, 7 and 18.  Accordingly, the previously applied 35 USC 112(a) and 112(b) rejections are overcome and hereby withdrawn.

Allowable Claims
2.         Claims 1, 2, 6, 8-17 and 20 are allowed over the prior art of record.

Reasons for Allowance
3.         The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Carava (US PGPUB 2004/0073144).
Carava, while teaching a similar apparatus for generating a vacuum force for sucking or suctioning eye debris; including a pump source for generating the vacuum force; a diaphragm implement that is operable to expand to reduce a pressure within the pump source, and a debris storage portion that is configured to be operable for catching or storing debris; a tube implement configured to be operable for carrying the eye debris to said debris storage portion, fails to disclose or reasonably suggest alone or in combination, the combination of structure comprising a portable vacuum portion comprising: a manual hand pump, wherein the manual hand pump is configured to be operable for generating the vacuum force; a diaphragm implement that is operable to expand to reduce a pressure within the portable vacuum portion.
namely by providing the unique combination of claimed structure, the apparatus is portable, sized and dimensioned to fit inside a pocket, and suction is generated by simple manual hand pumping without the need for a powered vacuum source, as suggested by applicant in paragraph [0038] of the specification, as originally filed. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
 
Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on Monday - Friday, 7:30 am - 5:00 pm, alternate Fridays, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


/ANDREW J MENSH/Primary Examiner, Art Unit 3781